PER CURIAM:
James L. Miller appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record *211and find no reversible error in the court’s rejection of Miller’s ineffective assistance of counsel claims. Because Miller fails to challenge in his informal brief the court’s disposition of his remaining claims, he has forfeited appellate review of those claims. See 4th Cir. R. 34(b) (confining review to issues raised in appellant’s brief). Accordingly, we affirm for the reasons stated by the district court. Miller v. Air Force Clemency & Parole Bd., No. 1:10-cv-02621-JFM, 2011 WL 4402497 (D.Md. Sept. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.